Citation Nr: 0711969	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  03-24 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a higher initial rating for scars, residuals 
of burns of the anterior chest and left axilla, currently 
rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2003 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran failed to appear for a Board hearing that was 
scheduled to be held in March 2006.  The veteran offered no 
explanation as to why he failed to appear and he made no 
request for another hearing.  Therefore, the Board considered 
the hearing request withdrawn.  See 38 C.F.R. § 20.704(d) 
(2006) (providing that failure to appear for a scheduled 
hearing to be treated as a withdrawal of the request).

In April 2006, the Board remanded this case for further 
evidentiary development.  The requested development has been 
completed.  The case has now been returned to the Board for 
further appellate consideration.   


FINDING OF FACT

The veteran's scars do not cover an area that exceeds one-
half square foot or 72 square inches, and do not manifest 
limitation of motion of the left arm at the shoulder level.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for scars, residuals of burns of the anterior chest and left 
axilla, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7805 (2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201, § 4.118, 
Diagnostic Codes  7801, 7805 (2006).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the record reflects that the 
originating agency and the Appeals Management Center (AMC) 
provided the veteran with the notice required under the VCAA, 
to include notice of the disability-rating and effective-date 
elements of his claim, by letters mailed in July 2002 and May 
2006.  Although VA has not specifically requested him to 
submit any pertinent evidence in his possession, it has 
informed him of the evidence that would be pertinent and 
requested him to submit such evidence or provide VA with the 
information and authorization necessary for VA to obtain such 
evidence.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  Therefore, the Board is 
satisfied that there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by affording the veteran an appropriate 
VA examination that addressed the relevant rating criteria 
that are to be used in evaluating the severity of his 
disability.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate his claim.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that the originating agency 
has complied with the duty to assist requirements of the VCAA 
and the pertinent implementing regulation. 

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
AMC readjudicated the veteran's claim in October 2006.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2006).

The Board notes that the rating criteria for evaluating 
disabilities of the skin were revised, effective August 30, 
2002.  In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent that it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

In the instant appeal, the veteran is in receipt of a 20 
percent rating, which represents the initial rating 
assignment.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court held that evidence to be considered in the appeal 
of an initial assignment of a disability rating was not 
limited to that reflecting the then current severity of the 
disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(providing that where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern).  The Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126-28.

Under the criteria in effect prior to August 30, 2002, scars, 
burns, third degree, in an area or areas exceeding 6 square 
inches (38.7 square centimeters) warrant a 10 percent rating; 
a 20 percent rating is warranted for an area or areas 
exceeding 12 square inches (77.4 square centimeters); a 30 
percent rating is warranted for an area or areas exceeding 
one-half square foot (0.05 square meters); and a 40 percent 
rating is warranted for an area or areas exceeding 1 square 
foot (0.1 square meters).  38 C.F.R. § 4.118, Diagnostic Code 
7801 (2002).  

Under the criteria which became effective August 30, 2002, a 
10 percent rating is provided for scars, other than the head 
face, or neck, that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 square 
centimeters); a 20 percent rating is warranted for an area or 
areas exceeding 12 square inches (77 square centimeters); a 
30 percent rating is warranted for an area or areas exceeding 
72 square inches (465 square centimeters); and a 40 percent 
rating is warranted for an area or areas exceeding 144 square 
inches (929 square centimeters).  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2006).  A deep scar is one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7801, Note 2 (2006).

Under both versions of the rating schedule, scars that are in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with 38 C.F.R. 
§ 4.25. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2 
(2002); 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 1 
(2006).

Under both versions of the rating schedule, scars may also be 
rated on limitation of function of part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2002 & 2006).  
A 20 percent rating is assigned where motion in the arm is 
limited to the shoulder level (90 degrees) for both the minor 
extremity and major extremity.  Where motion is limited to 
midway between the side and shoulder level (45 degrees), a 20 
percent rating is assigned for the minor extremity and a 30 
percent rating is assigned for the major extremity.  Where 
motion is limited to 25 degrees from the side, a 30 percent 
rating is assigned for the minor extremity and a 40 percent 
rating is assigned for the major extremity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2006).

Full range of motion of the shoulder is zero degrees to 180 
degrees on forward elevation (flexion) and on abduction.  38 
C.F.R. § 4.71, Plate I (2006).


Analysis

The veteran's burn scars of the anterior chest and left 
axilla are currently assigned a 20 percent rating under 
Diagnostic Codes 5201 and 7801, effective July 8, 2002, the 
date of receipt of his claim.  

The VA examiner who conducted an examination in August 2006 
described that the veteran had a scar of the left anterior 
chest wall and a scar of the anterior axillary region that 
ran through the axilla and curved down the left posterior 
flank, both of which measured 18 square inches.  As the 
veteran's scars do not measure an area that exceeds one-half 
square foot or 72 square inches, he is not entitled to a 30 
percent rating under either the old or revised rating 
criteria of Diagnostic Code 7801.  The Board adds that while 
the latter scar described has primary involvement of the 
anterior region with some involvement of the posterior 
region, both scars are primarily in the same proximity 
(anterior region) and not considered scars that are in widely 
separated areas within the meaning of the rating criteria.  
Thus, the scars are most appropriately evaluated as a single 
disability.  

As for Diagnostic Code 7805, the veteran underwent a VA 
examination in February 2003, and the Board found that the 
report of that examination was inadequate for rating purposes 
because of a lack of completeness.  At that time, the veteran 
complained of pain and flare-ups of a sudden loss of strength 
in his left shoulder, with onset in the past year.  The VA 
examiner reported that the veteran's left shoulder 
demonstrated 0 to 105 degrees of motion on abduction, which 
diminished to 90 degrees with repetition, and 0 to 115 
degrees of motion on forward flexion, which diminished to 90 
degrees with repetition.  The veteran, however, did not 
demonstrate this range of motion in his left shoulder on a 
subsequent VA examination.  The August 2006 VA examiner 
reported that the examination revealed that there was no 
redundancy of skin under the axilla, which according to the 
veteran caused pain with abduction or forward flexion of the 
shoulder.  The VA examiner indicated that the veteran had 100 
degrees each on abduction and forward flexion of the left arm 
with no pain or change with repeat testing.  The veteran 
denied that he experienced flare-ups, and the VA examiner 
noted that there was no additional limitation on account of 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.  Thus, the disability does not even meet the 
criteria for a compensable rating under Diagnostic Code 5201.  

The Board has considered whether there is any other schedular 
basis for granting a higher rating but has found none.  The 
Board has also considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).  The record reflects that the veteran has 
not required frequent hospitalizations for his service-
connected scar disability and that the manifestations of the 
disability are contemplated by the schedular criteria.  In 
sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  Accordingly, 
the Board has determined that referral of this case for 
extra-schedular consideration is not warranted.


ORDER

An initial rating in excess of 20 percent for scars, 
residuals of burns of the anterior chest and left axilla, is 
denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


